Citation Nr: 1400369	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1991 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Columbia, South Carolina RO has jurisdiction of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking a higher rating for the service-connected low back disability, which is currently rated as 10 percent disabling.  The Veteran contends that her symptoms have worsened since the last VA examination.  See August 2010 Statement.  The Veteran last underwent a VA examination in conjunction with the low back disability in November 2009, over four years ago.  Moreover, VA treatment records show that the Veteran had weakness in gait and is on medication for muscle spasms, which may indicate worsening of symptoms.  Furthermore, the VA examiner indicated that he did not review the Veteran's file in conjunction with the November 2009 examination. 

Because the Veteran's last VA examination was completed over four years ago and based upon the Veteran's testimony of an increase in severity of her symptoms, the Board finds that a remand for a new VA examination is necessary to assess the current severity of the Veteran's service-connected low back disability.  

The record currently contains VA treatment records for the Veteran's low back disability only through April 2010.  Therefore, if available, all VA treatment records pertaining to treatment for the low back disability from April 2010 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should undertake additional efforts to obtain any outstanding VA treatment records related to the Veteran's low back disability from April 2010 to the present.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.

2.  Schedule the Veteran for an examination to assess the severity of her low back disability.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue of increased rating for the Veteran's low back disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


